Citation Nr: 0027681	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

1.  Entitlement to a higher (compensable) rating for service-
connected patellofemoral chondrosis of the right knee.

2.  Entitlement to a higher (compensable) rating for service-
connected patellofemoral chondrosis of the left knee.

3.  Entitlement to a higher (compensable) rating for service-
connected greater trochanteric bursitis of the right hip.

4.  Entitlement to a single 10 percent rating under 38 C.F.R. 
§ 3.324 based on multiple noncompensable service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
November 1998.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 RO decision which granted service 
connection and a 0 percent rating for each of the following 
disabilities:  patellofemoral chondrosis of the right knee, 
patellofemoral chondrosis of the left knee, and greater 
trochanteric bursitis of the right hip.  The veteran appeals 
for higher ratings.  He also appeals the RO's decision to 
deny a single 10 percent rating under 38 C.F.R. § 3.324 based 
on multiple noncompensable service-connected disabilities.  


REMAND

In his April 1999 VA Form 9, the veteran informed the Board 
that he wanted a hearing before a Board member sitting at the 
RO (i.e., a Travel Board hearing).  Such a hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1999).  
Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.
		
	L. W. TOBIN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



